Citation Nr: 0033389	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-13 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to exposure to Agent Orange, 
or some other herbicide, during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active duty service from March 1965 to April 
1967.  He died in November 1995.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, in which the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death, claimed as due to exposure to Agent Orange, or some 
other herbicide, during service.  At the appellant's request, 
the claims file was subsequently transferred to the RO in No. 
Little Rock, Arkansas.

A "report of contact," (VA Form 119), dated in July 2000, 
shows that the appellant stated that she wished to withdraw 
her request for a hearing.  See 38 C.F.R. § 20.702(e) (2000).  
Accordingly, the Board will proceed without further delay.


REMAND

The Board initially notes that at the time of the RO's denial 
of the claim in July 1998, it appears that the RO determined 
that there was no competent evidence indicating that the 
veteran's cause of death was due to exposure to Agent Orange, 
or some other herbicide, during service.  Although the basis 
for the RO's July 1998 decision is not entirely clear, the RO 
cited 38 U.S.C.A. § 5107(a) (pertaining to the requirement of 
a well-grounded claim) in its September 1998 statement of the 
case, and it appears that the RO denied the claim as not well 
grounded.  However, during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  

In this case, the appellant has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, claimed as 
due to exposure to Agent Orange, or some other herbicide, 
during service.  Under the circumstances, the Board has 
determined that it cannot issue a decision on the appellant's 
claim without prejudicing her right to due process under law.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
therefore concludes that due process considerations mandate 
that the RO must consider the appellant's claim under the 
recent legislative changes contained in the Veterans Claims 
Assistance Act in the first instance.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should readjudicate the claim, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000, 
and the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  

2.  The appellant and her representative 
are informed that they remain under a 
duty to submit evidence in support of the 
claim.  If the appellant has or can 
obtain evidence that establishes that the 
veteran's death was related to exposure 
to Agent Orange, or some other herbicide, 
during service, that evidence must be 
submitted by her to the RO.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant is 
free to submit additional evidence in support of her claim.  



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



